       Case 2:20-cr-00165-RMP          ECF No. 40   filed 07/27/21   PageID.85U.S.Page
                                                                                  FILED IN 1
                                                                                           THEof 2
                                                                                   DISTRICT COURT
                                                                            EASTERN DISTRICT OF WASHINGTON



                                                                              Jul 27, 2021
                                                                                 SEAN F. MCAVOY, CLERK

 1                           UNITED STATES DISTRICT COURT
 2                       EASTERN DISTRICT OF WASHINGTON
 3
 4   UNITED STATES OF AMERICA,                       No. 2:20-CR-0165-RMP-2

 5                        Plaintiff,                 ORDER GRANTING IN PART
 6                                                   MOTION TO PERMIT TRAVEL AND
                        v.                           MODIFY CONDITIONS OF RELEASE
 7
 8   AMANDA BRIGMAN-
     ABRAHAMSON,
 9
10                        Defendant.
11
12         BEFORE THE COURT is Defendant’s Expedited Unopposed Motion to
13   Permit Travel and Motion to Modify Pretrial Condition of Release No. 14. ECF
14   No. 39. Defendant seeks to modify her conditions of pretrial release to permit her
15   to leave the Eastern District of Washington to travel to Thompson Falls, Montana
16   for a family trip on August 1, 2021, and return on August 3, 2021. ECF No. 39 at
17   2. Defendant additionally requests “the Court to modify condition number 14 to
18   alleviate the need for future motions on this issue to ensure efficiency to all
19   parties.” Id. Defendant indicates Assistant United States Attorney Richard Barker
20   and United States Probation Officer Jon Bot have no objection to the motion. Id.
21         Accordingly, IT IS ORDERED that Defendant’s motion to permit travel
22   and modify the conditions of her pretrial release, ECF No. 39, is GRANTED IN
23   PART.
24         Defendant may travel to Thompson Falls, Montana, on August 1, 2021,
25   returning to Eastern District of Washington no later than August 3, 2021. Prior to
26   leaving the district, Defendant must provide Pretrial Services with specific
27   information about where she will be located while out of the district and how she
28   can be contacted by telephone at any time she is out of the district.



     ORDER - 1
       Case 2:20-cr-00165-RMP       ECF No. 40   filed 07/27/21   PageID.86 Page 2 of 2




 1         Furthermore, Defendant’s conditions of pretrial release are modified as
 2   follows:
 3
     (14) Defendant shall remain in the Eastern District of Washington while the case
 4        is pending. Defendant may be permitted to travel outside this geographical
 5        area upon advance notice to and approval by Pretrial Services.
 6         All other terms and conditions of pretrial release not inconsistent herewith
 7   shall remain in full force and effect.
 8         IT IS SO ORDERED.
 9         DATED July 27, 2021.
10
11                                _____________________________________
                                            JOHN T. RODGERS
12                                 UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
